On Motion for Rehearing
WOODLEY, Presiding Judge.
The only instrument before us which purports to be a statement of facts is that copied in the transcript.
Art. 759a, Sec. 1, par. A, Vernon’s Ann., C.C.P., requires that the statement of facts be “sent up with the record.”
This Court is without authority to-consider the instrument copied in the transcript as the original statement of facts. Sherman v. State, 165 Tex.Cr.R. 42, 302 S.W.2d 662; Steinman v. State, 153 Tex.Cr.R. 198, 220 S.W.2d 887. See also cases: listed under Criminal Law 1104(3) in Texas Digest.
The rule appears to be that in the absence of a statement of facts a bill of exception complaining of the overruling of a motion for continuance because of the absence of a witness will not be considered. Jinks v. State, Tex.Cr., 349 S.W.2d 598; Hambright v. State, Tex.Cr., 318 S.W.2d *701640; Clark v. State, 164 Tex.Cr.R. 271, 298 S.W.2d 828, and other cases listed under Criminal law 1097(3) Texas Digest.
Appellant’s motion for rehearing is overruled.